Citation Nr: 1506410	
Decision Date: 02/11/15    Archive Date: 02/18/15

DOCKET NO.  09-35 383	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to service connection for a bilateral foot disorder.


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Matthew Schlickenmaier, Associate Counsel

INTRODUCTION

The Veteran served on active duty from March 1966 to July 1974.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision by the San Diego, Regional Office (RO) of the Department of Veterans Affairs (VA).  The appeal was remanded by the Board in January 2012 and again in February 2014.

In October 2011, the Veteran testified at a Travel Board hearing before undersigned Veterans Law Judge.  A transcript of the hearing is of record.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems. Accordingly, any future consideration of this appellant's case should take into account the existence of these electronic records.


FINDING OF FACT

The Veteran's bilateral foot disorder is not shown to be related to any in-service event and is not secondary to any service-connected disability.  Arthritis was not compensably disabling within one year of separation from service and he has not been diagnosed with a foot disorder presumptively related to herbicide exposure.  Pes planus did not increase in severity during service.


CONCLUSION OF LAW

A bilateral foot disorder was not incurred in or aggravated by service, arthritis may not be presumed to have been so incurred, and a bilateral foot disorder is not proximately due to, the result of, or aggravated by a service connected disorder.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1153, 1154, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.306, 3.307, 3.309, 3.310 (2014).
REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met. There is no issue as to providing an appropriate application form or completeness of the application.  In February 2008, VA notified the Veteran of the information and evidence needed to substantiate his claim, to include notice of what part of that evidence is to be provided by the claimant, and notice of what part VA will attempt to obtain.  The issues were readjudicated in July 2009, October 2009, August 2013, and November 2014.

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  There is no evidence that additional records have yet to be requested, or that additional examinations are in order.  As indicated above, the appeal was remanded twice to obtain medical records identified by the appellant and to obtain etiological opinions that fully addresses the Veteran's contentions.  As described in further detail below, the Board finds these medical opinions adequate.  All reasonable efforts have been made to obtain any identified private treatment records and any identified federal records not associated with the claims folder have been determined to be unavailable.  These actions also constitute substantial compliance with the Board's prior remands.  Stegall v. West, 11 Vet. App. 268 (1998).

At the October 2011 Board hearing, testimony was elicited by the representative and the Veterans Law Judge regarding the Veteran's symptomatology during and since service; thus the material issue on appeal was fully developed.  38 C.F.R. § 3.103(c)(2) (2014).  

Legal Principles and Analysis

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  To establish entitlement to service-connected compensation benefits, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010).  Service connection may be granted for any disease initially diagnosed after service when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Arthritis, if manifest to a degree of 10 percent within one year after separation from active duty, may be presumed to have been incurred in service. 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  Alternatively, a nexus to service may be presumed where there is continuity of symptomatology since service.  Walker v. Shinseki, 708 F.3d 1331, 1338-40 (Fed. Cir. 2013).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits.  VA shall consider all information and lay and medical evidence of record in a case and when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

The Veteran advances a number of theories in support of his claim, specifically, that his foot disorders resulted from a combat-related fall off of a tank, that it resulted from repetitive running and carrying packs while in the military, that it is secondary to fibromyalgia and/or a rickettsial infection, and that it is due to herbicide exposure.

At a January 1966 entrance examination, the Veteran denied a history of foot trouble; however, the examiner noted that he had pes planus.  At a June 1968 discharge and reenlistment examination, the appellant reported no history of foot trouble and the examiner noted normal feet.  

An October 1968 service treatment record shows complaints of pain, tenderness and swelling of the right foot, but while a possible right foot sprain was indicated, x-rays showed that the right foot and ankle were within normal limits and without abnormalities.  The final diagnosis was only a sprained ankle.  It was noted that he had twisted the foot while walking.

In December 1972, the Veteran again complained of pain and swelling in his right foot; however, while physical examination revealed a hematoma and tenderness of some toes, x-rays remained within normal limits.

At a July 1974 separation examination, the Veteran reported that he did not know whether he had ever had foot trouble.  The examiner noted normal feet. 

A February 2008 VA treatment record shows an assessment of chronic foot pain, noted to be complicated by bony foot deformities including bunions and hammer toes.

A March 2008 left foot x-ray revealed the following: no acute fracture or dislocation, mild irregularity of the medial talar process, likely related to remote trauma, severe pes planus deformity with down going axis of the talus and navicular and medial excursion of the talus, hallux valgus deformity and metatarsus primus varus, with associated osteoarthrosis of the first metatarsophalangeal joint, a claw toe deformity involving the second to fifth digits, and a calcaneal enthesopathy at the plantar fascia insertion.  A right foot x-ray showed no acute fracture or dislocation, pes planus, mild hallux valgus, claw toe involving the second to fifth digits, and calcaneal enthesopathy at both the plantar fascia and Achilles tendon insertions.

In a December 2009 letter, "Dr. L.F." noted that she had been treating the Veteran for various medical issues since 1979, including problems related to his feet, and that at the onset of his treatment, he had indicated that his joint problems began during his military service after he fell from the top of a tank during a mortar attack.  Dr. L.F. therefore opined that such an assertion "would go along and give a basis for his ongoing complaints."  There was no indication that she reviewed the claims folder or the appellant's service treatment records.

At a May 2012 VA examination, a physician noted that the Veteran had current diagnoses of bilateral pes planus and hammertoes and left foot osteoarthritis.  He also noted that the Veteran complained of bilateral foot pain after Vietnam due to the lack of support of boots as well as constant running and carrying heavy packs and that he developed a bunion in the right foot and hammer toes in both feet.  After reviewing the claims folder, the examiner opined that it was less likely than not the appellant's foot disorders were incurred in or caused by service because a contusion or right ankle sprain would not cause flat feet or hammer toes.  Since the foot disorders were likely not the result of an acute one-time injury, they were therefore more likely due to chronic repetitive stress; however, the examiner further noted that while fallen arches and altered foot architecture could be due to the chronic high impact activities without adequate arch support, there was no evidence indicating that such a process began during service.  The examiner added that neither a rickettsial infection nor herbicide exposure would cause flat feet or hammer toes, and that a foot disorder was "entirely separate" from fibromyalgia.  In a June 2013 addendum, upon request of the RO, the examiner concluded that bilateral pes planus and hammertoes were not caused by left foot arthritis but rather that the structural abnormalities of the foot, including pes planus, contributed to the arthritis.

In March 2014, a VA orthopedic physician stated that he agreed with the May 2012 VA examiner's opinion that the in-service foot and ankle sprains would not result in the structural or biochemical changes necessary to cause his current foot pathology.  He concluded that it was less likely than not that the appellant's current foot disorders were caused or aggravated by military activity because the service treatment records were otherwise negative for evidence of such a link and because there was "absolutely" no medical literature indicating that fibromyalgia might cause his current foot disorders.  Further, there was no evidence that the Veteran's service-connected knee degenerative joint disease contributed to the development of his foot problems.

In light of the above, the Board concedes that the medical evidence clearly establishes that the Veteran has current bilateral foot disorders.  Each of the appellant's theories regarding how his foot disorders are related to service will be addressed in turn.

As to whether the alleged fall off of a tank during a mortar attack caused his foot disorders, although service treatment records do not reflect a combat-related injury, because the appellant received the Combat Action Ribbon, the Board concedes that he had a combat-related fall.  38 U.S.C.A. § 1154(b).  While a factual presumption arises that the fall is service connected, the Board finds, however, that there is clear and convincing evidence to the contrary.  See Collette v. Brown, 82 F.3d 389, 392 (Fed. Cir. 1996).

Not only is Dr. L.F.'s statement that falling off a tank "would go along and give a basis for ongoing complaints" a tenuous endorsement of a relationship to service, her opinion addressed his joint problems in general, rather than his foot disorders specifically.  Moreover, there is no indication that she reviewed the claims folder.  The May 2012 and March 2014 VA examiners - both of whom reviewed the claims file and examined the Veteran - agreed that it was less likely than not that an in-service acute trauma caused the appellant's current foot disorders.  As such, Dr. L.F.'s opinion is entitled to comparatively little weight.

Aside from the Veteran's lay assertions, there is little other evidence indicating that his foot disorders were incurred in service.  The fact that the Veteran reported he did not know whether he had prior foot problems at separation from service does little to undermine the fact that the July 1974 separation examiner noted normal feet.  While the March 2008 left foot x-ray noted a mild irregularity of the medial talar process was "likely related to remote trauma," there is no other evidence establishing that such trauma occurred during service.  Indeed, although Dr. L.F. indicated that she had been treating him for a number of issues allegedly related to service since 1979, the appellant did not submit his November 2007 claim for service connection until nearly 33 years after separation from service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  Although the appellant is competent to report witnessing foot deformities and experiencing pain and swelling, ascertaining the etiology of a foot disorder is a complex medical question outside the scope his lay competence.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

The Board thus finds that the evidence described above constitutes clear and convincing evidence rebutting any factual presumption that his in-service fall off of a tank is service connected.  See Collette, 82 F.3d at 392; 38 U.S.C.A. § 1154(b).

Alternatively, the Veteran argues that repetitive activities such as running and carrying heavy packs while in service caused his current foot disorders.  Here, while the appellant likely carried some packs and ran during combat, he does not specifically contend that these repetitive activities were related to combat.  Thus, as to this claim, the combat presumption is not for application.

To the extent Dr. L.F.'s December 2009 opinion carries any weight, her letter addressed only the fall off of a tank but not any relationship to repetitive activities.  Thus, it does not support such a theory.  Although the May 2012 VA examiner stated that the Veteran's foot disorders were more likely the result of chronic repetitive stress rather than an acute injury, he nonetheless concluded that there was no evidence indicating that such a process began during service.  While Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed.Cir.2006) holds that "the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence," that holding applies to the Board.  It does not apply to the medical examiner.  Id.  Nothing in the law prevents a medical examiner from basing his opinion on the facts he deems relevant to that opinion.  That the March 2014 VA examiner also concluded that it was less likely than not that the current foot disorders were related to service only serves to bolster the May 2012 conclusion.  Again, while the appellant is competent to report observable symptoms of the feet, ascertaining the etiology of a foot disorder is a complex medical question outside the scope his lay competence.  Jandreau, 492 F.3d at 1377.

There is no evidence showing that arthritis of either foot was compensably disabling within one year of separation from service.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§  3.307, 3.309.  Although the January 2012 remand directed the AOJ to contact the Veteran to attempt to obtain records from Dr. L.F. beginning in 1979, the appellant did not respond and thus, there is also no evidence of a continuity of symptomatology since service.  Walker, 708 F.3d at 1338-40.

As described above, pes planus was noted at the January 1966 entrance examination.  When a claimed disability is noted on entry into active service, service connection may only be established on the basis of aggravation.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  A pre-existing disease or injury noted at entrance will be presumed to have been aggravated by service if the evidence shows that the underlying disability underwent an increase in severity during that time. Townsend v. Derwinski, 1 Vet. App. 408 (1991); 38 C.F.R. § 3.306(a).  In that case, the presumption of aggravation may only be rebutted with clear and unmistakable evidence showing that the increase was due to the natural progress of the condition. 38 C.F.R. § 3.306(b).  If the evidence does not show a worsening during service, then the burden is on the Veteran to show aggravation. See id.

Here, while the Veteran contends that his pes planus increased in severity during service, his statements are undermined by the service treatment records and the VA opinions.  By the time of the June 1968 reenlistment examination, the appellant denied a history of foot trouble and the examiner noted normal feet.  Although there are two complaints of right foot pain within about four years of each other, by the time of the July 1974 separation examination, the Veteran only indicated that he did not know whether he had a history of foot problems and the examiner noted normal feet.

Moreover, while the May 2012 VA examiner noted that fallen arches and altered foot architecture could be due to the chronic high impact activities without adequate arch support, he concluded there was no evidence indicating that such a process began during service.  Indeed, the March 2014 VA examiner concluded that it was less likely than not that the appellant's current foot disorders had been aggravated by service.  The Board finds the above opinions highly probative as they represent the informed conclusion of medical professionals based on a review of the Veteran's medical history and the clinical findings reflected in the treatment records.  See Nieves-Rodriguez, 22 Vet. App. at 304.

Thus, the Veteran has not met his burden of showing aggravation of his pes planus by service beyond the natural progression of this disorder.  Consequently, the criteria for service connection based on aggravation of his pre-existing pes planus is not satisfied. See 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306. 

The Veteran also claims that his foot disorders are secondary to fibromyalgia and/or a rickettsial infection.  Service connection may be granted for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  This permits service connection not only for a disability caused by a service-connected disability, but for the degree of disability resulting from aggravation of a disability by a service-connected disability. See Allen v. Brown, 7 Vet. App. 439, 448 (1995). In the case of aggravation by a service-connected disability, a veteran may be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation. Id; see also 38 C.F.R. § 3.310(b).

Here, the Veteran is not service connected for a rickettsial infection and thus this theory fails.  Although he is service connected for fibromyalgia, the May 2012 VA examiner stated that fibromyalgia was "entirely separate" from any current foot disorder and the March 2014 VA orthopedic physician opined that there was "absolutely" no medical literature indicating that fibromyalgia might cause his current foot disorders.  The Board's review of the evidence is similarly negative for any competent and credible evidence indicating that fibromyalgia might be related to his foot disorders.  The Veteran is not competent to opine as to such a relationship and his statements therefore cannot overcome the significant weight afforded to the VA opinions.

Finally, the Veteran contends that his foot disorders resulted from herbicide exposure.  If a veteran was exposed to an herbicide agent during active military, naval, or air service, certain diseases shall be service connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even if there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied. 38 C.F.R. § 3.309(e).  Here, however, while the Veteran's DD-214 indicates that he served in Vietnam, none of his currently diagnosed foot disorders have been determined to be presumptively related to herbicide exposure.  Thus, he is not entitled to service connection on a presumptive basis stemming from any exposure to herbicides in service.  He has not otherwise provided any competent and credible evidence establishing a nexus to herbicide exposure and, indeed, the May 2012 VA examiner stated that herbicide exposure would not cause flat feet or hammer toes.  

The Board has considered the Veteran's various theories of entitlement to service connection for a bilateral foot disorder; however, in light of the above, a preponderance of the evidence is against the claim.  Consequently, the benefit-of-the-doubt rule does not apply, and service connection for pes planus is denied. See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to service connection for a bilateral foot disorder is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


